DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021 has been entered.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 35-56 are pending the application and are being examined on the merits. 
Applicant’s amendment to the claims, filed on December 8, 2020, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on December 8, 2020 in response to the final rejection mailed on September 14, 2020 have been fully considered.  

Election/Restrictions
Claims 48-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 27, 2020.

Claim 38 has been amended to delete the elected species of BB), SEQ ID NO: 59. The non-elected species of SEQ ID NO: 58 in claim 38 is the sequence of Ply511, which is encompassed by the non-elected species of N-acetyl-muramoyl-L-alanine amidase (see GenBank Database Accession Number X85010, May 1999, 2 pages; cited on Form PTO-892). The non-elected species of SEQ ID NO: 60 in claim 38 is the amino acid sequence of PA6-gp20, which is also encompassed by the non-elected species of N-acetyl-muramoyl-L-alanine amidase (see GenBank Database Accession Number ABE68589, May 2007, 1 page; cited on Form PTO-892). Since the amended claim 38 recites only non-elected species, claim 38 is withdrawn from further consideration as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 27, 2020.
Claims 35-37, 39-42, 46, 47, 55, and 56 are being examined on the merits with claims 35 and 41 being examined to the extent the claims read on the elected species A), endopeptidase activity, and AAA), cationic peptide, and an antimicrobial peptide, respectively. 

Priority


Sequence Compliance
In order to perfect the requirements for a sequence listing, the specification must be amended to contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file of the sequence listing filed on January 29, 2019, identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

Claim Objections
Claim 41 is objected to in the recitation of “the peptide segment” and in the interest of improving claim form and consistency, it is suggested that the noted phrase be amended to recite, e.g., “the heterologous peptide segment”.  

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 35 has been amended to recite “wherein the heterologous peptide segment…comprises at least 60% lysine residues”. Claims 42 and 56 limit the heterologous peptide segment to comprising the amino acid sequence of SEQ ID NO: 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, or 11. However, the sequences of SEQ ID NO: 1-11 do not comprise “at least 60% lysine residues” as required by claim 35. For example, only 4 out of 25 residues of SEQ ID NO: 1 (i.e., 16%) are lysine residues. Thus, the sequences of SEQ ID NO: 1-11 in claims 42 and 56 are excluded by the limitation of “wherein the heterologous peptide segment…comprises at least 60% lysine residues”. It is suggested that the applicant clarify the scope of claims 42 and 56. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 35-37, 39-42, 46, 55, and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becker et al. (FEMS Microbiol. Lett. 287:185-191, 2008; Biotechnol. Prog. 18:303-308, 2002; cited on Form PTO-892; hereafter “Kweon”). 
As amended, the claims are drawn to (in relevant part) a fusion protein comprising an enzyme having the activity of degrading the cell wall of Gram-positive bacteria and a heterologous peptide segment fused to the enzyme at the N- or C-terminus, wherein the enzyme comprises an enzymatically active domain (EAD) having endopeptidase activity, wherein the heterologous peptide segment is 3 to 30 amino acid residues and comprises at least 60% lysine residues.  
The reference of Becker discloses LysK is the endolysin from the staphylococcal bacteriophage K (p. 185, Abstract). According to Becker, bacteriophage endolysins are able to lyse Gram-positive cells when exposed externally (p. 185, column 1). Becker discloses LysK comprises an endopeptidase domain (p. 190, column 1, top). Becker discloses a fusion of LysK with an N-terminal or a C-terminal six histidine tag (p. 187, column 2, middle; p. 188, Figure 1(a)) for purification using nickel chromatography (p. 186, column 2, top; p. 187, column 2, middle). Becker discloses LysK kills a wide range of staphylococci including Staphylococcus aureus (p. 185, column 2). Becker teaches various buffered solutions comprising the His-tagged-LysK (p. 188, column 2, bottom), which buffered solution is considered to be encompassed by a pharmaceutical composition.
Regarding claims 42 and 56, given that claims 42 and 56 do not limit the heterologous peptide segment to an antimicrobial peptide and in view of a broadest reasonable interpretation, the alternative of cationic peptide is still encompassed by claims 42 and 56. The applicant may consider an amendment to claims 42 and 56 to 
The difference between Becker and the claimed invention is that Becker does not teach a heterologous peptide segment that comprises at least 60% lysine residues as recited in claim 35.
The reference of Kweon teaches fusion proteins with poly-lysine tails with 10 lysines for the purpose of simple ion-exchange purification with high purity (p. 303, Abstract). According to Kweon, a cation exchange chromatography of polycationic fusion proteins offered several advantages including a highly purified target protein could be obtained requiring a dramatically decreased bead volume and provides a simple straightforward purification strategy for cost-effective production of enzymes (p. 307, column 2, top). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the references of Becker and Kweon to fuse Becker’s LysK with a poly-lysine tail of Kweon. One would have been motivated to do this based on a "simple substitution" rationale (MPEP 2143.I.B), i.e., substituting Becker’s His-tag with a poly-lysine tail of Kweon for purification of LysK. One would have had a reasonable expectation of success to fuse Becker’s LysK with a poly-lysine tail of Kweon because Becker already taught fusion of LysK with a His-tag and Kweon taught a poly-lysine tail and purification conditions for purifying a recombinant protein with the poly-lysine tail. Therefore, the fusion protein of claims 35-37, 39-42, 46, 55, and 56 would have been obvious to one of ordinary skill in the art at the time of the invention.

Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 35-37, 39-42, 46, 55, and 56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-12, 14-19, and 21 of copending Application No. 16/461,816 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 35-37, 39-42, 46, 55, and 56 of this application are anticipated by claims 1-8, 10-12, 14-19, and 21 of the reference application. 
i.e., endopeptidase domain of LysK) and a further peptide selected from the group consisting of (in relevant part) an antimicrobial peptide and a cationic peptide (claim 1), wherein the peptide is a cationic peptide including SEQ ID NO: 17 (claim 10), which is an 8 lysine peptide, or an antimicrobial peptide including SEQ ID NO: 42 (claim 10), which is the same as SEQ ID NO: 7 of this application, and wherein the polypeptide is capable of degrading the cell wall of Staphylococcus aureus bacteria (claim 14). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

RESPONSE TO REMARKS: The applicant argues that given the provisional nature of these rejections, applicants will defer a response until one or more of the involved applications is allowed. Applicant’s deferral of response is not found persuasive to obviate the provisional rejection. 

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hu et al. (“Expression Tags for Protein Production”, “Encyclopedia of Life Sciences”, 7 pages, John Wiley and Sons, New York, 2007) discloses various purification tags to facilitate protein purification, including a poly-lysine tag and cation chromatography for purification (p. 2, column 1, bottom).

Conclusion
Status of the claims:
Claims 35-56 are pending.
Claims 38, 43-45, and 48-54 are withdrawn from further consideration. 
Claims 35-37, 39-42, 46, 55, and 56 are rejected.
Claim 47 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656